                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JEROME WEATHINGTON                                                                       PLAINTIFF

V.                                                      CIVIL ACTION NO. 4:17-CV-00020-DAS

DONOVAN CLARK, et al.                                                                DEFENDANTS

                                               ORDER

       This matter comes before the court, sua sponte, upon consideration of the plaintiff’s pro

se response filed on November 18, 2019. Doc. #48. In light of the plaintiff’s response, it

appears that he misunderstands the nature of the “evidentiary hearing” to be held in this cause.

Although referred to as an “evidentiary hearing,” in the instant case it is, in every respect, a trial

on the merits, in which the plaintiff’s claims will be finally adjudicated. The court reminds the

plaintiff that he consented to have the undersigned conduct all proceedings in this case, including

trial and entry of final judgment. See Doc. # 19. Moreover, as the plaintiff did not submit a

demand for a trial by jury, the trial in this cause will be a bench trial, during which the

undersigned will preside. See Doc. #24. At trial, the plaintiff will be permitted to present his

case, including the questioning of witness and offering of exhibits. In turn, the defendants will

be permitted to present their defense. Following the conclusion of this trial, a judgment will be

entered—finally adjudicating the plaintiff’s claims on the merits. In sum, after reviewing the

aforementioned response, the court found it necessary to clarify the nature of the upcoming

proceedings.

       SO ORDERED this, the 20th day of November, 2019.


                                               /s/ David A. Sanders
                                               DAVID A. SANDERS
                                               UNITED STATES MAGISTRATE JUDGE
